DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant’s arguments, see pages 6-7, filed 12/13/2021, with respect to claim(s) 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 of claims 1-20 have been withdrawn. 
4.	In regards to claim 1, and the method claim 15 corresponding to claim 1, Batchelor U.S. 2019/0126442 (herein referred to as “Batchelor”) and Kirwan U.S. 2018/0368910 (herein referred to as “Kirwan”) individually or in combination, fail to disclose or suggest “a shaft coupled to a proximal end of the handle and extending past the distal end of the handle and through the housing to a distal end of the housing”.  A reevaluation of the claims is considered below.

Claim Objections
5.	Claim 19 has been amended to overcome the previous claim objections.

Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

7.	Claims 1, 3, 5-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelor U.S. 2019/0126442 (filing date 11/02/2017, herein referred to as “Batchelor”) and in view of Kirwan U.S. 2018/0368910 (filing date provisional, 06/26/2017; herein referred to as “Kirwan”) and Shahlaie U.S. 2015/0148801 (herein referred to as “Shahlaie”).
8.	Regarding Claim 1, Batchelor teaches a bipolar dissector comprising:
	A handle actuatable by squeezing (Fig. 1, see distal end of the instrument comprises a handle, para 0039 “instrument may function to grip, hold, squeeze, or a combination thereof”);
	A housing extending from and coupled to the distal end of the handle (Fig. 1, ref num 10);
	A shaft (Fig. 1, ref num 30 and 32), the shaft comprising:
A first electrical line extending from a proximal end of the shaft to a distal end of the shaft (para 0063 “each of the working arms 30, 32 include an electrical path 38 so that power travels to electrodes 33 at ends of each respective working arm 30, 32”, Fig. 1);

		A pair of forceps comprising a first tine and a second tine, the first tine extending from the first electrical line at the distal end of the shaft at the distal end of the housing and the second tine extending from the second electrical line at the distal end of the shaft at the distal end of the housing (Fig. 1, ref num 30, 32, para 0063);
	Wherein squeezing the handle actuates the forceps in the same direction as the squeezing (para 0039 “be actuated by direct pressure being applied to opposing sides of the forceps so that the instrument closes and grips an object”)
	Batchelor fails to teach the shaft coupled to a proximal end of the handle and extending past the distal end of the handle and through the housing to a distal end of the housing and an insulating material electrically insulating the first electrical line and the second electrical line from each other and from the handle and the housing.
Kirwan teaches a forceps device that pinches tissue between its ends (para 0019), in which contains an insulating material electrically insulating the first electrical line and the second electrical line from each other and from the handle and the housing (para 0020 “tines 12, 14 can be insulated with an insulating material 32 along most of their length from the cap portion 28”).  As the insulation runs through its length to the housing, then the lines are insulated from one another.  As there is a heat pipe within the forceps, the insulation prevents the heat loss through the extending area of the insulation from the tip to the cap (para 0021).  Therefore, it would have been obvious to 
Shahlaie teaches a device comprising a handle (Fig. 12, ref num 200), a housing (ref num 202) and a shaft (Fig. 12, ref num 212) coupled to a proximal end of the handle (para 0055 “inner shaft 212 at lever 210…act as the main handle body”; the inner shaft 212 resides at the proximal end of ref num 200 as shown in Fig. 12) and extending past the distal end of the handle and through the housing to a distal end of the housing (Fig. 12, ref num 212, as shown extends past the distal end of ref num 200 and through the distal end of its housing 202).  Batchelor teaches that its device is provided in order to provide a therapy signal to the target tissue, (para 0062-0064), but does not provide a distinct electrical path for this therapy signal to be delivered.  However, Shahlaie provides a device in which the electrical path is provided by its connection to the inner shaft (Fig. 12, ref num 222 is connected to 200 via ref num 220, which connects the inner shaft to the wiring; para 0057 “for electrosurgical applications, wiring 222 (e.g. for bipolar leads) may be attached to the handle 200…via connector 220”).  This achieves treating the target tissue with the desired electrical treatment (para 0061).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle of Batchelor and included a shaft that extends from the proximal end of the handle through the distal end of the handle in order to provide an electrical path for electrical therapy to be delivered to the distal end of the device for the treatment of the target tissue.


10.	Regarding Claim 5, Batchelor teaches the handle comprises a pair of arms elastically squeezable to actuate the forceps (para 0039 “be actuated by direct pressure being applied to opposing sides of the forceps so that the instrument closes and grips an object”, para 0051 “bias device may be made of an elastic material”).

11.	Regarding Claim 6, Batchelor teaches the distal end of the housing extends axially toward the forceps upon actuation of the handle and pushes on the forceps to cause distal tips of the forceps toward each other (para 0063 “Each of the working arms include a bias device 80, riding on a shuttle 60 (e.g., a first shuttle first portion and a first shuttle second portion), that assists in opening the working arms 30, 32” the shuttle resides on the housing, ref num 10).

12.	Regarding Claim 7, Batchelor teaches the distal tips are straight and splayed in a retracted state (para 0041 “The working arms may be retractable and/or extendable individually, simultaneously, or both. The working arms may be selectively retractable and/or extendable so that one or more tip regions are exposed. The working arms may be rigid”.

13.	Regarding Claim 8, Batchelor teaches the distal tips are straight and parallel to each other in a retracted state (para 0041, The working arms may be retractable and/or extendable individually, simultaneously, or both. The working arms may be selectively retractable and/or extendable so that one or more tip regions are exposed”, see Fig. 1, tips of ref num 30 and 32 are parallel to one another).

14.	Regarding Claim 9, Batchelor fails to teach the first tine and the second tine each comprise a curved surface contacted by the housing upon actuation of the handle.
Kirwan teaches the first tine and the second tine each comprise a curved surface contacted by the housing upon actuation of the handle (see Fig. 1, ref num 12 and 14, each of the tips have a curved surface in which is contacted by the housing, ref num 28, which stays in contact as they grip tissue, para 0019).  Batchelor teaches that the tines are not curved (see Fig. 1), but still provides the gripping feature for grasping tissue at the target area.  Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to make the tines curved since applicant has not disclosed that having a curved tine solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a curved tine.

15.	Regarding Claim 10, Batchelor teaches the first tine and the second tine each comprise a flat surface contacted by the housing upon actuation of the handle (Fig. 1A, 

16.	Regarding Claim 11, Batchelor fails to teach the housing is cylindrical.
	However, Kirwan teaches the housing is cylindrical (ref num 28, Fig. 1, cylindrical).  As Batchelor teaches that the housing is another shape (see Fig. 1, ref num 10), but still provides a housing over the mechanisms in the device.  Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to make the housing cylindrical since applicant has not disclosed that having a cylindrical housing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a housing with various shapes.

17.	Regarding Claim 12, Batchelor fails to teach an axis of the housing is curved in a plane of the forceps.
Kirwan teaches an axis of the housing is curved in a plane of the forceps (see Fig. 1, the housing is curved compared to the forceps).  Batchelor teaches that the housing is not curved (see Fig. 1, ref num 10), but still provides a housing over the mechanisms in the device.  Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to make the housing curved in a plane since applicant has not disclosed that having a curved housing in the plane solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a housing without a curve.

18.	Regarding Claim 13, Batchelor fails to teach an axis of the housing is curved in a plane perpendicular to a plane of the handle.
	Kirwan teaches an axis of the housing is curved in a plane perpendicular to a plane of the handle (Fig. 1, ref num 28 is curved compared to the handle in a perpendicular plane). Batchelor teaches that the housing is not curved (see Fig. 1, ref num 10), but still provides a housing over the mechanisms in the device.  Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to make the housing curved in a plane since applicant has not disclosed that having a curved housing in the plane solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a housing without a curve.

19.	Regarding Claim 14, Batchelor fails to teach the housing is not straight in extending from the handle.
Kirwan teaches the housing is not straight in extending from the handle (Fig. 1, the housing does not extend completely straight form the handle).  Batchelor teaches that the housing is straight (see Fig. 1, ref num 10), but still provides a housing over the mechanisms in the device.  Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to make the housing curved in a plane since applicant has not disclosed that having a curved housing in the plane solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a housing without a curve.

20.	Regarding Claim 15, Batchelor teaches method of electrosurgery comprising:
Placing a pair of forceps of a bipolar dissector at an electrosurgical site, the bipolar dissector comprising (para 0060, “ the electrosurgical device may be used as forceps, tweezers, or both that may be used to grip an object, an organ, a vein, skin, tissue”):
	A handle actuatable by squeezing (Fig. 1, see distal end of the instrument comprises a handle, para 0039 “instrument may function to grip, hold, squeeze, or a combination thereof”);
	A housing extending from and coupled to the distal end of the handle (Fig. 1, ref num 10);
	A shaft (Fig. 1, ref num 30 and 32)
		A first electrical line extending from a proximal end of the shaft to a distal end of the shaft (para 0063 “each of the working arms 30, 32 include an electrical path 38 so that power travels to electrodes 33 at ends of each respective working arm 30, 32”, Fig. 1);
		A second electrical line extending from a proximal end of the shaft to a distal end of the shaft (para 0063 “each of the working arms 30, 32 include an electrical path 38 so that power travels to electrodes 33 at ends of each respective working arm 30, 32”, Fig. 1); and 
		A pair of forceps comprising a first tine and a second tine, the first tine extending from the first electrical line at the distal end of the shaft at the distal end of the 
	Wherein squeezing the handle actuates the forceps in the same direction as the squeezing (para 0039 “be actuated by direct pressure being applied to opposing sides of the forceps so that the instrument closes and grips an object”).
	Batchelor fails to teach the shaft coupled to a proximal end of the handle and extending past the distal end of the handle and through the housing to a distal end of the housing and an insulating material electrically insulating the first electrical line and the second electrical line from each other and from the handle and the housing.
Kirwan teaches a forceps device that pinches tissue between its ends (para 0019), in which contains an insulating material electrically insulating the first electrical line and the second electrical line from each other and from the handle and the housing (para 0020 “tines 12, 14 can be insulated with an insulating material 32 along most of their length from the cap portion 28”).  As the insulation runs through its length to the housing, then the lines are insulated from one another.  As there is a heat pipe within the forceps, the insulation prevents the heat loss through the extending area of the insulation from the tip to the cap (para 0021).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelor and included an insulating material in order to prevent heat loss within the instrument.
Shahlaie teaches a device comprising a handle (Fig. 12, ref num 200), a housing (ref num 202) and a shaft (Fig. 12, ref num 212) coupled to a proximal end of the handle (para 0055 “inner shaft 212 at lever 210…act as the main handle body”; the inner shaft 
Regarding method claim 15, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 1, since operation of the prior art relied on to reject apparatus claim 1 would naturally result in the step of method claim 15 being satisfied.


	However, Shahlaie teaches the shaft (Fig. 12, ref num 212) is a tubular member (see Fig. 12, how 212 is shaped as a tube) that extends from the proximal end of the handle to the distal end of the handle and extends through the housing to the distal end of the housing (para 0055 “inner shaft 212 at lever 210…act as the main handle body”; the inner shaft 212 resides at the proximal end of ref num 200 as shown in Fig. 12; Fig. 12, ref num 212, as shown extends past the distal end of ref num 200 and through the distal end of its housing 202).  Batchelor teaches that its device is provided in order to provide a therapy signal to the target tissue, (para 0062-0064), but does not provide a distinct electrical path for this therapy signal to be delivered.  However, Shahlaie provides a device in which the electrical path is provided by its connection to the inner shaft (Fig. 12, ref num 222 is connected to 200 via ref num 220, which connects the inner shaft to the wiring; para 0057 “for electrosurgical applications, wiring 222 (e.g. for bipolar leads) may be attached to the handle 200…via connector 220”).  This achieves treating the target tissue with the desired electrical treatment (para 0061).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle of Batchelor and included a shaft that extends from the proximal end of the handle through the distal end of the handle in order to provide an electrical path for electrical therapy to be delivered to the distal end of the device for the treatment of the target tissue.

s 2, 4, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelor, Kirwan, and Shahlaie, and further in view of Graham U.S. 2017/0325886 (herein referred to as “Graham”).
23.	Regarding Claim 2, Batchelor fails to teach the handle is offset from an axis of the housing.
However, Graham teaches a multi-function handpiece (ref num 12) in which the housing (ref num 14) is offset from the handle (see Fig. 1).  The housing (or cannula module, ref num 14) contains electrodes extending from the distal end (see Fig. 1, ref nums 82, 84) in which could be configured to be shaped such as a forceps or tweezer (para 0102).  Batchelor does teach the housing and handle reside within the same axis or plane (see Batchelor, Fig. 1), where it performs the same function of having a tweezer end in which electrodes reside on and deliver energy to the site (Batchelor, para 0065).  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to have the handle offset from the housing, since applicant has not disclosed that having the handle offset from the housing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the housing and handle remaining on the same axis.

24.	Regarding Claim 4, Batchelor fails to teach the shaft further comprises a fluid channel extending from a proximal end of the shaft to the distal end of the shaft 
However, Graham teaches the shaft (ref num 80, Fig. 3) comprises a fluid channel extending from a proximal end of the shaft to the distal end of the shaft (para 

25.	Regarding Claim 16, Batchelor fails to teach applying suction to the electrosurgical site by way of fluid channel through the shaft of the bipolar dissector.
However, Graham teaches the shaft (ref num 80, Fig. 3) comprises a fluid channel extending from a proximal end of the shaft to the distal end of the shaft (para 0068, Fig. 3, ref num 130), in which suction is applied (para 0061-0064, para 0059 “handpiece that allows a user (e.g., physician) to apply suction”).  The fluid/suction channel is provided to supply a fluid management system in the interior cavity.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelor and included a fluid channel to manage the fluid within the interior cavity and the atmosphere surrounding the device.  Regarding method claim 16, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 4, since operation of the prior art relied on to reject apparatus claim 4 would naturally result in the step of method claim 16 being satisfied.


However, in another embodiment of Graham, Graham teaches providing irrigation to the electrosurgical site by the way of a fluid channel through the shaft of the bipolar dissector (Fig. 22, ref nums 520, 522, para 0104; which delivers the fluid through the distal openings 521/523).  The fluid/suction channel is provided to supply a fluid management system in the interior cavity.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelor and included a fluid channel to manage the fluid within the interior cavity and the atmosphere surrounding the device, and provide an irrigation to the site.  

Conclusion
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794